id office uilc cca-312123-12 number release date from ----------------------- sent monday date am to --------------------- cc subject ------------------------------------------------ ----------- we understand there to be some confusion about application of rra c which provides that in cases of extensions of the csed obtained before date that extension expires at the very latest on the 90th day after the end of the period of such extension the date memo referenced discusses section c in passing but the underlying conclusion of the memo is that a waiver of the csed executed at the time of reinstatement of a defaulted ia is not valid rather the waiver must be entered into in connection with the original ia at the same time that ia was entered into the memo was misinterpreted by someone to mean that the 90-day rule only applies in cases of ias that are defaulted and then reinstated the memo was not concluding that the 90-day addition to the period only applies under these facts rather it was just stating what the provision provides with respect to csed waivers executed in connection with ias prior to date i understand this to be what you mean by asking whether the 90-day rule applies independently of the reinstated ia issue addressed in the memo there may in fact be an issue of whether there actually was a form_900 waiver executed in connection with an ia pre-date in the specific case you are discussing and i don't know whether there is or is not in this particular case i saw a copy of the form_900 and it does not in itself indicate it was executed with an ia nor am i at all familiar with the tcs and definer codes discussed below but my response to the general question you are asking regarding creating a csed calculator that accounts for waivers of the csed executed in connection with ias then days will always be added to that period as a general_rule again this applies only to waivers executed at the time of execution of original valid ias i am not attempting to address what the csed is for the specific case you are discussing with the ro please let me know if i can be of further assistance
